United States Court of Appeals
                           For the Eighth Circuit
                      ___________________________

                              No. 20-1100
                      ___________________________

                                     Adam Hill

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

                   Dale Reed, Chief Deputy Director, ADC

                      lllllllllllllllllllllDefendant - Appellee

Hancock, Lieutenant, Barbara Ester Unit, ADC; Gaylon Lay, Lieutenant, Barbara
                              Ester Unit, ADC

                            lllllllllllllllllllllDefendants

 Michelle Gray, Assistant Warden, ADC; Ricky Brooks, Lieutenant, Ester Unit
 (originally named as Brooks); Lolita Shepard, Corporal, Ester Unit (originally
                              named as Sheperd)

                     lllllllllllllllllllllDefendants - Appellees

                  Mayo, Lieutenant, Barbara Ester Unit, ADC

                            lllllllllllllllllllllDefendant

                     Wendy Kelley, Former Director, ADC

                      lllllllllllllllllllllDefendant - Appellee

                J. Gillum, Lieutenant, Barbara Ester Unit, ADC

                            lllllllllllllllllllllDefendant
                            Dexter Payne, Director, ADC

                         lllllllllllllllllllllDefendant - Appellee

G. Thompson, Lieutenant, Barbara Ester Unit, ADC; Holcomb, Lieutenant, Barbara
Ester Unit, ADC; Owney, Lieutenant, Barbara Ester Unit, ADC; Jones, Lieutenant,
    Barbara Ester Unit, ADC; Edwards, Lieutenant, Barbara Ester Unit, ADC

                              lllllllllllllllllllllDefendants
                                      ____________

                      Appeal from United States District Court
                   for the Eastern District of Arkansas - Batesville
                                    ____________

                               Submitted: July 20, 2020
                                Filed: August 10, 2020
                                    [Unpublished]
                                    ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                            ____________

PER CURIAM.

        In this 42 U.S.C. § 1983 action, Adam Hill—a former inmate at the Ester Unit
in Arkansas—appeals the district court’s1 adverse grant of summary judgment.
Viewing the record in a light most favor to Hill, and drawing all reasonable inferences
in his favor, see Jackson v. Stair, 944 F.3d 704, 709 (8th Cir. 2019) (de novo review),
we agree that summary judgment was appropriate. As to the issues Hill raises on

      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern District of
Arkansas.

                                           -2-
appeal, we agree with the district court that Hill’s claims for damages against the
defendants in their official capacities were barred, see Burk v. Beene, 948 F.2d 489,
492–94 (8th Cir. 1991) (Arkansas has not waived its sovereign immunity, so sovereign
immunity barred official-capacity claims for damages against defendant state official);
and that, as to the claims against defendants in their individual capacities, he failed to
show that the incidents he identified were in retaliation for his exercise of his First
Amendment right to file grievances or lawsuits, see Santiago v. Blair, 707 F.3d 984,
991–92 (8th Cir. 2013) (requirements for showing § 1983 retaliation claims in
violation of First Amendment include that defendants took adverse actions against
plaintiff that would chill person of ordinary firmness from continuing protected
activity, and adverse actions were motivated, at least in part, by plaintiff’s exercise of
protected activity); Goff v. Burton, 7 F.3d 734, 737–38 (8th Cir. 1993) (for retaliatory
transfer claim, inmate must show that “but for” impermissible retaliation, he would not
have been transferred). The judgment is affirmed. See 8th Cir. R. 47B.
                         ______________________________




                                           -3-